REINHARD, Judge.
Husband appeals from an order of the circuit court modifying a dissolution decree.1 The decree ordered transfer of the custody of their eighteen year old daughter from husband to wife. The court further awarded wife allowances in the total amount of $1,656.50, which included $1,515.00 in attorney’s fees. In his appeal, husband challenges both the order of transfer and the award of attorney’s fees.
A review of the record reveals that the court’s order is supported by substantial evidence and is not against the weight of the evidence. Neither does it erroneously declare nor apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no preceden-tial value.
Accordingly, and in compliance with Rule 84.16(b), the judgment is affirmed.
CRIST, P. J., and DOWD, J., concur.

. Respondent filed a motion to dismiss this appeal which we deny.